Exhibit 10.94

INDEFINITE TERM EMPLOYMENT AGREEMENT

BETWEEN THE UNDERSIGNED:

Cheniere International, Inc., acting on behalf of the company Cheniere LNG
Services, a société à responsabilité limitée whose registration is pending and
whose registered office is located at 46 rue Pierre Charron, 75008 Paris, and
represented by Mrs Ann Raden, duly authorised in this regard.

(hereinafter, the company Cheniere LNG Services

will be referred to as “the Company”)

For the first part,

AND

Mr Jean Abiteboul, of French nationality, residing at

Social Security number:

(hereinafter referred to as “Mr Abiteboul”)

For the second part,

IT HAS THEREFORE BEEN AGREED AS FOLLOWS:

ARTICLE 1 – EMPLOYMENT

This agreement shall be governed by the applicable laws and regulations and by
the specific terms and conditions set out herein.

The Company shall employ Mr Abiteboul as Executive Director beginning on
20 February 2006, subject to the pre-employment medical examination, which
employment Mr Abiteboul hereby accepts.

Mr Abiteboul hereby declares that he has no binding relationship with any other
company and that, as at the effective date of this agreement, he will have left
his previous employer free of any obligation. In particular, Mr Abiteboul
declares that he is not subject to any non-compete obligation.

Mr Abiteboul shall inform the Company of any change in his personal
circumstances (address, etc.).

This agreement shall supersede and replace any previous offers, negotiations, or
documents that may have been exchanged between the parties, or on their behalf.

 

1



--------------------------------------------------------------------------------

ARTICLE 2 – DUTIES

Mr Abiteboul shall hold the position of Executive Director, classified as a
senior executive position.

Mr Abiteboul shall be entrusted, in particular, with the general management of
the Company and with managing the Cheniere Group’s business in Europe.

Together with the Gérants of the Company, Mr Abiteboul shall actively
participate in defining the Cheniere Group’s European strategy, and shall
specifically be in charge of the definition, development and execution of the
commercial and energy supply strategy of the Group.

It is understood that the description above in no way constitutes an exhaustive
list of Mr Abiteboul’s responsibilities, and the Company reserves the right to
amend these to match his duties without any such amendment being a modification
of his employment agreement, and in executing this agreement, Mr Abiteboul
expressly accepts the Company’s right to make such adjustments.

In his capacity as Executive Director, Mr Abiteboul shall regularly report to Mr
Charif Souki, one of the Gérants of the Company and Chief Executive Officer of
Cheniere International, Inc. For this purpose, Mr Abiteboul shall abide by the
instructions he is given and shall provide any and all reports or information on
his activities on behalf of the Company.

Mr Abiteboul hereby undertakes to carry out his duties in the Company’s best
interest and in the best interest of the Cheniere Group, in keeping with general
Company policies by which he agrees to abide. Mr Abiteboul shall dedicate all
his professional knowledge and care in carrying out these duties.

ARTICLE 3 – TERM

3.1. Term of the agreement

This agreement is entered into for an unlimited term.

3.2. Trial period

This agreement shall only become definitive upon expiry of a three-month trial
period that begins on the effective hiring date and may be renewed for one
additional three-month period.

This period must correspond to actual time worked, and therefore shall be
suspended in the event Mr Abiteboul is absent for any reason whatsoever.

Over the course of the trial period, this agreement may be terminated at any
time without notice or severance indemnity.

3.3 Notice

Three months’ prior notice is required for termination of this agreement at the
Company’s initiative, save in cases of serious misconduct or gross negligence on
Mr Abiteboul’s part.

 

2



--------------------------------------------------------------------------------

Three months’ prior notice is required for termination of this agreement at Mr
Abiteboul’s initiative.

ARTICLE 4 –WORKING TIME

In view of his considerable responsibilities and the extensive independence he
enjoys in organising his schedule, his ability to make autonomous decisions, and
in view of his remuneration, it is hereby agreed that Mr Abiteboul is a senior
executive within the meaning of article L. 212-15-1 of the Labour Code.

Mr Abiteboul therefore shall not be subject to applicable legal provisions
regarding statutory working time, and expressly agrees that his working time is
not governed by a strict schedule, and that he will devote whatever time is
necessary to accomplishing his duties.

ARTICLE 5 – FIXED REMUNERATION

The fixed remuneration of Mr. Abiteboul will comprise a basic salary and an
expatriation allowance.

5.1 Basic salary

Mr Abiteboul shall receive a fixed annual gross salary of €162,000 (one hundred
and sixty-two thousand euros) as remuneration for his position as defined above,
to be paid in twelve monthly instalments of €13,500 (thirteen thousand five
hundred euros).

All of Mr Abiteboul’s remuneration shall be subject to deductions for social
security and in particular the employee’s social security contribution,
additional retirement and social welfare contributions, medical insurance, and
unemployment insurance.

Mr Abiteboul’s salary as noted above has been agreed upon in view of his
responsibilities, and therefore is composed of a lump sum amount in remuneration
of the working time he will devote to carrying out his duties.

5.2 Expatriation indemnity

In order to take into account the time spent abroad for the needs of and in the
interests of the Company and given the constraints caused by these missions
requiring frequent travel outside of France, Mr Abiteboul will receive an
expatriation allowance set out in article 81-A-II of the General Tax Code and
calculated under the form of an Daily Mission Indemnity.

“Mission” means any business trip of a duration of at least 24 hours in a
country outside of France. “Day” means any day (including bank holidays) which
is worked and not including paid holidays, the majority of which day is spent
abroad.

The sum of the Daily Mission Indemnity will vary according the duration of the
Mission and will be calculated as follows:

—For any stay of less than 5 nights outside France:

  o Per Day in Europe Euros 1,000;

  o Per Day outside Europe Euros 1,200.

—For any stay of at least 5 nights outside France:

  o Per Day in Europe Euros 1,200;

  o Per Day outside Europe Euros 1,400.

 

3



--------------------------------------------------------------------------------

The Company will pay a monthly advance in the gross sum of €4,000 (four thousand
euros) by way of expatriation indemnity. An adjustment will take place twice a
year (in June and December) or, as necessary, at the end of the contract by way
of the an adjustment to the sum due on termination, in order to take into
account the exact number and duration of the Missions giving right to an
expatriation allowance for the Day. Mr Abiteboul expressly accepts that an
adjustment following an over-payment will by made directly to his monthly
remuneration.

In any case, this expatriation allowance will be capped at the gross annual sum
of €48,000 (forty-eight thousand euros) (adjusted prorata temporis as required),
whatever the number of Days per Mission undertaken.

The expatriation allowance will be referred to expressly in the pay slip of Mr
Abiteboul and will be paid under the same conditions as the basic salary.

It is agreed that Mr Abiteboul will keep a detailed list of the Missions he
undertakes, stating the place and duration of the Mission and will attach to
such list all receipts relating to his business trips abroad. This list and the
receipts relating to it will be sent by Mr Abiteboul each month to the Company’s
payroll service.

ARTICLE 6 – VARIABLE REMUNERATION

Mr Abiteboul shall receive variable remuneration in the form of an annual bonus
of up to 100% of his fixed salary if the objectives he has been given are fully
achieved.

In addition, Mr Abiteboul will receive an annual award of shares or options for
a value of up to 100% of his annual gross basic remuneration subject to the
terms of the Plan and the achievement of objectives.

ARTICLE 7 – BENEFITS

Mr Abiteboul shall enjoy all benefits currently applicable in the Company in
France.

ARTICLE 8 – PLACE OF WORK AND TRAVEL

Mr Abiteboul shall carry out his duties mainly at the Company’s premises, which
are located in Paris on the date of signature hereof.

The parties hereby agree that the place of work is not an essential component of
this agreement, and Mr Abiteboul acknowledges that, for organizational and
operational reasons, the Company may have reason to change his place of
employment within Europe. The Company shall observe a prior notification period
in the event of any change.

The Company hereby undertakes only to implement this clause should it be in the
Company’s interest to do so.

In view of the responsibilities he holds, Mr Abiteboul will have reason to
travel frequently in France and abroad, which he hereby expressly agrees to do.

 

4



--------------------------------------------------------------------------------

ARTICLE 9 – EXPENSES

Mr Abiteboul shall be reimbursed for all expenses for travel and accommodations,
etc. together with all professional expenses upon submission of supporting
documentation, in accordance with the Company’s applicable reimbursement policy.

ARTICLE 10 – PAID HOLIDAY LEAVE

Mr Abiteboul shall be entitled to the paid holiday leave set out under law. The
dates for such leave shall be decided upon together with the Company in view of
the Company’s needs.

Paid holiday leave accrued over a given year of reference cannot be taken or
postponed beyond the end of the following year of reference.

ARTICLE 11 – ILLNESS

In the event Mr Abiteboul is unable to work due to illness or accident, he must
inform the Company at the beginning of the first business day of such inability,
unless it is impossible for him to do so. In addition, should this inability
last for more than two days, Mr Abiteboul shall be required to provide
justification by sending a medical certificate to the Company, or having one
sent, no later than 48 hours after his absence has begun.

The employee shall be compensated in keeping with the provisions of French law.

ARTICLE 12 – EXCLUSIVITY

Mr Abiteboul hereby undertakes to devote all his working time and efforts
exclusively to the Company or any other Group company.

Throughout his employment, Mr Abiteboul hereby undertakes not to directly or
indirectly carry out any activity of any kind whatsoever, at any time, on his
own behalf or on behalf of any person, company or entity that might directly or
indirectly compete with the Company’s business and products, or with those of
any other entity related to the Company, unless the Company expressly agrees
thereto in writing.

Mr Abiteboul shall also refrain, throughout his employment with the Company,
from providing any collaboration, advice, or assistance (in any capacity,
whether as employee, under an independent contract, or otherwise) to any entity
that may directly or indirectly compete with the Company’s business or products
and from any promotion, financing, or investment in the business or share
capital of such entities.

ARTICLE 13 – CONFIDENTIALITY AND PROFESSIONAL SECRETS

All Company and Group company documents and books, any and all information that
Mr Abiteboul may possess on the Company’s clients or on clients of Group
companies, any and all information related to his work within the Company
(especially business plans, forecasts, marketing plans, offers, price
information, databases, projected budgets, employee contact information, client
requirements, financial information, etc.) are confidential and belong
exclusively to the Company.

Mr Abiteboul may not, either during his employment or at any time thereafter,
directly or indirectly give, provide, or supply any person, firm, organisation,
or company with any professional secret or any confidential information, as
described above, regarding the

 

5



--------------------------------------------------------------------------------

Company, its subsidiaries, clients, or employees in any way whatsoever, unless
given express written authorisation to do so by a legal representative of the
Company.

The restrictions of the above clause do not apply to information that is in the
public domain.

In the event of termination of this agreement for any reason, Mr Abiteboul must
remit to the Company any files, correspondence, documents, memoranda, e-mail,
and any other documents or information stored in any way that he may have in his
possession.

Mr Abiteboul must also remit any and all copies of any documents,
correspondence, and files of which he is aware.

ARTICLE 14 – NON-COMPETE OBLIGATION

In view of the nature of his position within the Company and the very
confidential information that he has access to as part of that position, Mr
Abiteboul hereby undertakes, upon expiry of this agreement for any reason (save
termination within the trial period) to refrain from the following for a period
of twelve (12) months as from such expiry:

 

  i. Canvassing clients with whom he has been in contact or had a business
relationship as part of his position within the twelve months preceding the
termination of this agreement, insofar as such canvassing could have the effect
of competing with the Company or Group companies’ business;

 

  ii. Entering the service of a company that engages in business that directly
competes with the Company or Group companies, creating his own company engaged
in business that competes with the Company or Group companies, or directly or
indirectly participating in any such endeavour;

It is expressly agreed that this non-compete clause is limited to France,
Switzerland, the Netherlands, the United Kingdom, and any countries in which Mr
Abiteboul may have carried out some or all of his duties in the 12 months prior
to termination of this employment agreement.

In consideration of this non-compete obligation, the Company hereby undertakes
to pay Mr Abiteboul a monthly indemnity for non-competition throughout the
performance of this clause, equal to 30% of the average fixed monthly salary
over the past 12 months. Any failure on the part of Mr Abiteboul to observe the
non-compete obligation shall release the Company from payment of said indemnity,
without prejudice to any damages that may be claimed for the resulting
prejudice.

It is understood that in all circumstances, the Company shall be entitled to
waive the non-compete clause subject to informing Mr Abiteboul in writing within
the month following notice of termination of his employment agreement. In this
event, the Company shall be released from payment of the non-compete indemnity.

ARTICLE 15 – NON-SOLLICITATION

Upon expiry of this agreement for any reason, Mr Abiteboul shall refrain, for
twelve (12) months as from his effective departure from the Company, from:

 

6



--------------------------------------------------------------------------------

  i. Offering employment to any person who was a Company or Group company
employment at the time of such effective departure or over the preceding twelve
(12) months, or attempting by any direct or indirect means to persuade or
encourage such person to accept another position or leave the Group, and

 

  ii. Hiring any person who was a Company or Group company employee at the time
of such departure or over the course of the twelve (12) preceding months, or
procuring a third party with whom Mr Abiteboul has a business relationship to
hire the said person.

ARTICLE 16 – GIFTS/LOANS

Unless authorised by the Company, Mr Abiteboul must not accept any amount of
money as a gift or loan from a client, supplier, or contract partner with whom
he is in contact or has a business relationship within the framework of his
employment agreement.

Mr Abiteboul must not under any circumstances accept any gift or in-kind benefit
of significant value from a client, supplier, or contract partner, or party with
whom he is in contact or has a business relationship within the framework of his
employment agreement, except with the Company’s prior written consent.

ARTICLE 17 – APPLICABLE RULES

In general, Mr Abiteboul hereby undertakes to comply with the rules applicable
in the Company, including the Cheniere Group’s “Foreign Corrupt Practices Act
Policy.”

ARTICLE 18 – APPLICABLE LAW – JURISDICTION

This agreement shall come under the jurisdiction of the French courts, which
will rule according to French law.

Pursuant to the law of 6 January 1978, Mr Abiteboul shall be entitled to have
access to and correct any personal data contained in this agreement.

Signed at Paris, on 20 February 2006, in duplicate.

 

/s/ Ann Raden     /s/ Jean Abiteboul The Company     Jean ABITEBOUL

 

7



--------------------------------------------------------------------------------

Paris, 23 February 2006,

Dear Mr Abiteboul,

Pursuant to your request, we confirm that a potential bonus may be paid to you
in the following conditions:

In the event that the expatriation indemnity not to achieve the annual maximum
sum, being 48,000 euros (or pro rata as applicable), the Company will pay to you
a ‘differential’ indemnity, by way of an end of year bonus, in order that your
basic remuneration as envisaged by article 5 of the contract of employment will
equal the total annual gross sum of 210,000 euros (being the fixed salary +
expatriation indemnity + potential annual bonus = 210,000 euros).

The sum of such potential bonus will be paid in January of each calendar year.

Yours sincerely,

/s/ Ann Raden

Ann Raden

(VP, Human Resources and Administration)

Duly authorised by Cheniere International, Inc.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Bon pour accord

/s/ Jean Abiteboul

Jean Abiteboul

 

1



--------------------------------------------------------------------------------

AMENDMENT TO A CONTRACT OF EMPLOYMENT

Between:

CHENIERE LNG SERVICES a limited liability company, registered at the Paris
Company Registry under number B 488 841 685, the head office of which is at 46
rue Pierre Charron, 75008 Paris represented by Ms. Ann Raden, duly authorised in
this regard

(Hereafter Cheniere LNG Services SARL

Shall be referred to as “the Company”)

On the one hand,

and:

MR JEAN ABITEBOUL, of French nationality, residing at

(hereafter “Monsieur Abiteboul”)

Of the other part

IT IS AGREED AS FOLLOWS:

Mr Abiteboul’s contract of employment dated 20 February 2006 is modified with
effect from 1 January 2007, in the following terms:

ARTICLE 5 – BASIC REMUNERATION

5.1 Basic salary

Mr Abiteboul will receive in remuneration for the duties defined above, an
annual gross basic salary of 170,100 euros (one hundred and seventy thousand one
hundred euros) which will be paid to him in twelve monthly instalments of 14,175
euros (fourteen thousand one hundred and seventy five euros), in arrears.

All of his remuneration will be subject to social deductions and, in particular,
for employee social security contributions, complementary retirement, life
assurance, complementary health insurance and unemployment insurance.

The salary which Mr Abiteboul shall receive as indicated above has been agreed
taking account of his responsibilities and given the nature of the working time
which Mr Abiteboul will devote to his role.

5.2 Expatriation indemnity

In order to take account of the time which Mr Abiteboul will be required to
spend abroad in the interests of the Company for the development and execution
of the commercial strategy and energy supplies of the Group and given the
particular inconveniences related to such assignments abroad, requiring frequent
trips outside of France, Mr Abiteboul will receive an expatriation indemnity in

 

1



--------------------------------------------------------------------------------

compliance with article 81-A-II of the General Tax Code, calculated in the form
of a Daily Mission Indemnity.

“Mission” means any business trip of a duration of at least 24 hours in a
country outside of France. “Day” means any day (including bank holidays) which
is worked and not including paid holidays, the majority of which day is spent
abroad.

The sum of the Daily Mission Indemnity will vary according the duration of the
Mission and will be calculated as follows:

—For any stay of less than 5 nights outside France:

  o Per Day in Europe—Euros 1,050;

  o Per Day outside Europe—Euros 1,260.

—For any stay of at least 5 nights outside France:

  o Per Day in Europe—Euros 1,260;

  o Per Day outside Europe—Euros 1,470.

The Company will pay a monthly advance in the gross sum of €4,200 (four thousand
two hundred euros) by way of expatriation indemnity. An adjustment will take
place twice a year (in June and December) or, as necessary, at the end of the
contract by way of an adjustment to the sum due on termination, in order to take
into account the exact number and duration of the Missions giving right to an
expatriation allowance for the Day. Mr Abiteboul expressly accepts that an
adjustment following an over-payment will by made directly to his monthly
remuneration.

In any case, this expatriation allowance will be capped at the gross annual sum
of € 50,400 (fifty thousand four hundred euros) (adjusted prorata temporis as
required), whatever ever the number of Days and Missions undertaken.

The expatriation allowance will be referred to expressly in the pay slip of Mr
Abiteboul and will be paid under the same conditions as the basic salary.

It is agreed that Mr Abiteboul will keep a detailed list of the Missions he
undertakes, stating the place and duration of the Mission and will attach to
such list all receipts relating to his business trips abroad. This list and the
receipts relating to it will be sent by Mr Abiteboul each month to the Company’s
payroll service.

The remaining terms of Mr Abiteboul’s contract of employment will remain
unchanged.

Signed at

In two copies, on 20 March 2007.

 

/s/ Ann Raden     /s/ Jean Abiteboul Ann Raden*     Mr JEAN ABITEBOUL*

CHENIERE LNG SERVICES SARL

*preceded by the mention “agreed”.

 

2



--------------------------------------------------------------------------------

AMENDMENT TO INDEFINITE TERM CONTRACT OF EMPLOYMENT

BETWEEN:

Cheniere LNG Services, a limited liability company, registered at the Paris
Company Registry under number 488 841 685, the head office of which is at 46 rue
Pierre Charron, 75008 Paris, represented by Madame Ann Raden, duly authorised in
this regard,

(hereafter “the Company”)

On the one hand

AND :

Mr Jean Abiteboul, of French nationality, residing at

(hereafter the “Employee”)

On the other hand

Together, the “Parties”

WHEREAS:

The Employee commenced employment with the Company under an indefinite term
contract of employment dated 20 February 2006 (the “Contract”), as Executive
Director.

The Parties have met and agreed an increase to the fixed salary of the Employee.
For the avoidance of doubt, it is confirmed that the Employee will continue to
be entitled to the expatriation indemnity.

IT IS AGREED AS FOLLOWS:

The terms of this amendment annul and replace the current provisions of the
Contract relating to fixed basic salary and the expatriation indemnity.

All other terms of the Contract remain unchanged.

ARTICLE 1. BASIC SALARY

This provision will take effect retroactively from 16 January 2008. The Employee
will therefore receive in remuneration for his activity a gross annual basic
salary of 176,772 euros (one hundred and seventy six thousand seven hundred and
seventy two euros) which will be paid to him in twelve monthly payments of
14,731 euros (fourteen thousand seven hundred and thirty one euros), in arrears.

All of the Employee’s remuneration shall be subject to deductions for social
security and in particular the employee’s social security contribution,
additional retirement and social welfare contributions, medical insurance, and
unemployment insurance.

 

1



--------------------------------------------------------------------------------

The Employee’s salary as noted above has been agreed upon in view of his
responsibilities, and therefore is composed of a lump sum amount in remuneration
of the working time he will devote to carrying out his duties.

ARTICLE 2. EXPATRIATION INDEMNITY

In order to take into account the time spent abroad for the needs of and in the
interests of the Company and given the constraints caused by these missions
requiring frequent travel outside of France, the Employee will receive an
expatriation allowance set out in article 81-A-II of the General Tax Code and
calculated under the form of an Daily Mission Indemnity.

“Mission” means any business trip of a duration of at least 24 hours in a
country outside of France. “Day” means any day (including bank holidays) which
is worked and not including paid holidays, the majority of which day is spent
abroad.

The sum of the Daily Mission Indemnity will vary according the duration of the
Mission and will be calculated as follows:

—For any stay of less than 5 nights outside France:

Per Day in Europe Euros 1,050;

Per Day outside Europe Euros 1,260.

For any stay of at least 5 nights outside France:

Per Day in Europe Euros 1,260;

Per Day outside Europe Euros 1,470.

The Company will pay a monthly advance in the gross sum of €4,364 (four thousand
three hundred and sixty four euros) by way of expatriation indemnity. An
adjustment will take place twice a year (in June and December) or, as necessary,
at the end of the contract by way of the an adjustment to the sum due on
termination, in order to take into account the exact number and duration of the
Missions giving right to an expatriation allowance for the Day. The Employee
expressly accepts that an adjustment following an over-payment will by made
directly to his monthly remuneration.

In any case, this expatriation allowance will be capped at the gross annual sum
of €52,368 (fifty two thousand three hundred and sixty eight euros) (adjusted
prorata temporis as required), whatever the number of Days per Mission
undertaken.

The expatriation allowance will be referred to expressly in the pay slip of the
Employee and will be paid under the same conditions as the basic salary.

It is agreed that the Employee will keep a detailed list of the Missions he
undertakes, stating the place and duration of the Mission and will attach to
such list all receipts relating to his business trips abroad. This list and the
receipts relating to it will be sent by the Employee each month to the Company’s
payroll service.

This amendment will take effect from 16 January 2008.

 

2



--------------------------------------------------------------------------------

Signed in two copies,

Paris,                          2008

 

/s/ Ann Raden     /s/ Jean Abiteboul The Company     Jean Abiteboul

Amendment initialled on each page

Signatures preceded by the mention in manuscript “Read and approved”

 

3